Citation Nr: 0904896	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-02 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claim.

The Board notes that in a statement dated in January 2005, 
the Veteran alleged that he had previously filed a claim of 
entitlement to service connection for schizophrenia in 1978.  
There is no evidence of record to indicate a claim was 
previously filed.  As such, the present claim will be 
addressed on the merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's 
claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability(ies) 
on appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and      38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.   

The RO/AMC should also obtain any outstanding VA Medical 
Center treatment records dated from 2004 to the present.  Any 
such records may be relevant to the Veteran's claim and 
should be obtained, if available.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In an undated Authorization and Consent to Release 
Information to VA form that appears to have been received 
with other documents in May 2004, the Veteran (through an 
agent) indicated that he had received treatment for paranoid 
schizophrenia at The Burke Center in Nacogdoches, Texas from 
June 1984 through January 2004.  A January 2004 VA treatment 
note also indicates that the Veteran had been under private 
care with Dr. P. of The Burke Center in Nacogdoches for his 
paranoid schizophrenia.  Additionally, in an April 2006 
statement, the Veteran indicated that he was treated at The 
Burke Center.  These records are not in the veteran's claims 
file, nor is there any indication that VA has attempted to 
obtain them.  VA will make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim, 
to include obtaining records not in the custody of a Federal 
department or agency.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(1) (2008).

The Veteran is also in receipt of Social Security 
Administration (SSA) disability benefits.  Specifically, in 
his January 2004 claim, the Veteran reported that he was 
receiving income from Social Security disability and a SSA 
inquiry shows that the Veteran is in receipt of disability 
benefits with a disability onset date of November 1, 1983.  
Additionally, in a February 2005 application for pension, the 
Veteran reported income from SSA and, in an April 2006 
statement; he indicated that he applied for disability 
benefits in 1986 for his claimed disability as a physician 
stated he was unable to work.  There are no records from the 
SSA contained in the claims file, nor is there any indication 
that VA attempted to obtain them.  VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency, to include SSA.  See 38 C.F.R. 
§ 3.159(c)(2) (2008).  When VA has actual notice of the 
existence of records held by SSA that appear relevant to the 
claim before VA, VA has a duty to assist by requesting those 
records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 369-70 (1992).

Review of the Veteran's service treatment records indicates 
that the Veteran did received treatment for and was diagnosed 
with schizophrenia in 1974, during his time in active duty 
service.  See service treatment records, March 18, 1976 - 
April 5, 1976.  The Veteran has also presented evidence of a 
current diagnosis of schizophrenia.  See VA Medical Center 
treatment records, 2004.  In Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002), the Court held that where there is 
evidence of record satisfying the first two requirements for 
service connection (current disability and in-service disease 
or injury), but no competent medical evidence addressing the 
third requirement (a nexus between the current disability and 
active service), VA must obtain a medical nexus opinion.  As 
such, the Veteran must be afforded a VA mental disorders 
examination to determine the nature and etiology of his 
claimed disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO/AMC should obtain any 
outstanding VA Medical Center treatment 
records dated from 2004 to the present.  
All attempts to obtain these records 
should be memorialized in the Veteran's 
claims file.

3.  The RO/AMC should obtain any 
available private medical records from 
The Burke Center in Nacogdoches, Texas 
from June 1984 to the present.  All 
attempts to obtain these records should 
be memorialized in the Veteran's claims 
file.

4.  The AMC/RO should again seek to 
obtain the SSA records regarding the 
Veteran's disability claim and any 
medical records relied upon to make its 
decision.  If, after making reasonable 
efforts, the AMC/RO cannot locate these 
records, it must specifically document 
what attempts were made to locate the 
records, and indicate in writing that 
further attempts to locate or obtain any 
government records would be futile.  The 
AMC/RO must then: (a) notify the Veteran 
of the records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The Veteran 
must then be given an opportunity to 
respond.

5.  Thereafter, the Veteran should be 
scheduled for a VA mental disorders 
examination to determine the nature and 
etiology of his currently diagnosed 
schizophrenia.  The examiner should 
review pertinent documents in the 
Veteran's claims file in conjunction 
with the examination and so state in the 
examination report.  The examiner is 
asked to state whether it is at least as 
likely as not that the Veteran's 
currently diagnosed schizophrenia is 
attributable to the complaints and 
findings of schizophrenia noted in 
service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).
		
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

6.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

